DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin

DATE:

June 01, 2016

FROM:

Vikki Wachino, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Medicaid Benefits Available for the Prevention, Detection and Response to
the Zika Virus

The purpose of this CMCS Informational Bulletin is to inform Medicaid agencies and interested
stakeholders about how Medicaid services and authorities can help states and territories prevent,
detect, and respond to the Zika virus, including efforts to prevent the transmission and address
health risks to beneficiaries from the Zika virus. We encourage states to use the flexibilities
outlined below.
Zika Virus Background
Outbreaks of Zika have been reported in Africa, the South Pacific and most recently in the
Americas. The Zika virus is spread to people primarily through the bite of an infected Aedes (Ae.
aegypti and Ae. albopicuts) species mosquito. The Zika virus can also be sexually transmitted
from a man to his partner(s) regardless of gender. The Centers for Disease Control and
Prevention (CDC) urges that men at risk of or with recent Zika virus infection use condoms or
abstain from sex to prevent transmission.
The most common symptoms of Zika infection are fever, rash, joint pain, and conjunctivitis (red
eyes). In past outbreaks, the illness has usually been mild with symptoms lasting for several days
to a week after being bitten by an infected mosquito. People usually don’t get sick enough to go
to the hospital and they very rarely die of Zika infection. For this reason, many people might not
realize they have been infected.
Zika virus infection during pregnancy can lead to serious health consequences. The CDC has
stated that Zika virus can be passed from a pregnant woman to her fetus, and infection during
pregnancy has been linked to a serious birth defect of the brain called microcephaly, which
involves incomplete brain development, and other severe brain defects. Other problems have
been detected in fetuses and infants infected with Zika virus, such as defects of the eye, hearing
deficits, and impaired growth. A mother infected with the Zika virus near the time of delivery
can pass on the virus to her newborn around the time of birth.
Zika has also been linked to Guillain-Barré syndrome (GBS), a rare disorder that can cause
muscle weakness and paralysis for a few weeks to several months. Most people fully recover
from GBS, but some have permanent damage.

CMCS Informational Bulletin - Page 2
The CDC is continuing to review medical information related to the Zika virus, and recently
issued new guidance and information to prevent Zika virus transmission and its adverse health
effects. Guidance includes updated interim guidance for healthcare professionals for counseling
patients about pregnancy planning and the timing of pregnancy after possible exposure to Zika
virus and updated interim guidance for preventing sexual transmission with information about
how long men and women should consider using condoms or not having sex after possible
exposure to Zika. We recommend monitoring the CDC website (www.cdc.gov/zika/index.html)
for updated information and guidance on the Zika virus.
Key Services and Benefits in the Prevention, Diagnosis, and Treatment of Zika Virus and
Related Health Conditions
This section highlights services that will be particularly important to address Zika virus and
associated health conditions. In each instance, we have identified authorities and flexibilities
states and territories have to provide these critical services to beneficiaries in their programs.
Prevention
There is no vaccine available for Zika virus. The major means of prevention currently available
are mosquito control, protection against mosquito bites, and contraception for women of
childbearing age who do not wish to become pregnant.
Repellents
Mosquito repellents that are applied to the skin can aid in preventing infection with the Zika
virus. CDC recommends people use Environmental Protection Agency (EPA)-registered insect
repellents with one of the following active ingredients: DEET, picaridin, IR3535, oil of lemon
eucalyptus, or para-menthane-diol. EPA-registered repellents have been evaluated by the EPA
for effectiveness. As a general matter, over the counter insect repellents would not be covered by
Medicaid. However, state Medicaid programs may choose to cover mosquito repellents when
prescribed by an authorized health professional and these products would be eligible for Federal
Financial Participation (FFP) under such circumstances.
Family Planning and Services for Men and Women Who Are of Child Bearing Age or
Women Who Are Pregnant
The Zika virus has serious effects for pregnant women, fetuses and children, making the family
planning services and supplies available through Medicaid critical. Counseling to help
beneficiaries make informed and responsible decisions about family planning, reproductive
health and contraception is a critical tool to prevent the spread of Zika virus and health
conditions associated with Zika virus, such as microcephaly.
•

•

Family planning counseling. States may offer family planning counseling to help
beneficiaries make informed and responsible decisions about family planning and
reproductive health, as well as learn safe sexual practices to reduce Zika transmission.
Contraception. The family planning services and supplies benefit covers services that
may prevent the transmission of the Zika virus by providing access to barrier method

CMCS Informational Bulletin - Page 3
contraceptives such as condoms and other methods of contraception that prevent or delay
pregnancy. States may also cover items such as oral contraceptives, condoms,
diaphragms, foams, gels, patches, rings, injections, tablets, emergency contraceptives,
and long-acting reversible contraception (LARC). LARC includes both intrauterine
devices (IUDs) and contraceptive implants. Reimbursement for LARC should be
reasonable and include the device itself as well as its insertion and removal. For bestpractices in LARC payment approaches, please see the CMCS Informational Bulletin
titled “State Medicaid Payment Approaches to Improve Access to Long-Acting
Reversible Contraception” issued on April 8, 2016 which can be accessed at
https://www.medicaid.gov/federal-policy-guidance/downloads/CIB040816.pdf.
Services provided under the family planning benefit are eligible for enhanced FFP at 90 percent.
Detecting Zika Infection and Associated Health Risks
The Medicaid program offers a wide array of services that states can cover to assist with
diagnosing the Zika virus.
Diagnostic services are instrumental in detecting a Zika virus infection as well as associated
health risks, such as microcephaly. They include services such as CAT scans, MRIs, ultrasounds,
blood tests, urine tests, and genetic testing. For example, if a pregnant women has recently
traveled to an area with active mosquito-borne transmission of the Zika virus, her primary care
doctor may recommend a blood test. If positive, her doctor may order an ultrasound to assess the
health and development of the fetus. If abnormalities are detected, further testing may be
required, including CAT scans and MRIs to ensure the health of the mother and fetus.
States can make these services available to adults through the optional diagnostic services 1
benefit, screening services 2 benefit, other preventive services benefit, and other laboratory and xray services benefit.
States are required to cover all medically necessary diagnostic services related to the detection of
a Zika virus infection, including diagnosis of microcephaly and other birth defects without limit
to individuals under the age of 21 through the Early Periodic Screening, Diagnostic, and
Treatment (EPSDT) benefit.

1

The optional diagnostic services benefit provides coverage for any medical procedures or
supplies recommended by a physician or other licensed practitioner of the healing arts. This
benefit enables the provider to identify the existence, nature or extent of the Zika virus, including
any injury or other health conditions associated with the virus.
2
The optional screening services benefit provides for standardized testing under medical
direction for screening of a population to detect the existence of illness, injury or other health
deviations including the Zika virus.

CMCS Informational Bulletin - Page 4
Treatment
Treatment of individuals with the Zika virus or those with conditions that may be a result of the
Zika virus is supported by services available through the Medicaid program.
A comprehensive range of services for beneficiaries under the age of 21, including services
related to the treatment of the Zika virus and microcephaly or other Zika-related disabilities, is
covered without limit under the mandatory EPSDT benefit. The EPSDT benefit provides
coverage of all medically necessary treatment services described in section 1905(a) of the Social
Security Act for beneficiaries under the age of 21, even if the services are not covered for adults.
Targeted Case Management Services
Targeted case management (TCM) is an optional benefit that can be used by states to assist
Medicaid beneficiaries in gaining access to needed medical, social, educational and other
services. TCM includes assessment, development of a care plan, referral and monitoring.
Children with Zika related disabilities are likely to require supportive care, symptom
management, as well as treatment for intellectual, developmental, and speech and hearing
disabilities. TCM can assist by connecting children to needed medical care and other services in
a coordinated manner.
Physical Therapy and Related Services
People with Zika related disabilities, including those recovering from GBS, likely would need
physical therapy and related services. States have the option to provide speech, physical,
occupational, and audio logic therapy to beneficiaries.
Prescribed Drugs
All states cover prescribed drugs under their Medicaid programs. States should ensure that this
coverage is sufficient for the management of symptoms related to Zika infections. Specifically,
individuals with Zika may be prescribed antipyretic analgesics, like acetaminophen, to relieve
fever and pain, as well as electrolyte solutions to prevent dehydration.
Long-Term Services and Supports
Children born with microcephaly or other serious Zika-related disabilities or individuals who
require long-term rehabilitative care while recovering from GBS may require nursing home
services or home and community-based long-term services and supports. Medicaid offers many
options for coverage of these services, which can also be used to support children living at home.
States have significant flexibility in designing these services.
Additional Benefit Options and Relevant Authorities
Additional services provided by managed care plans. At their discretion, managed care plans
may choose to provide products and/or services beyond what is included in the benefit package
under their contracts, provided that such additional services are not included in the capitation
rates. Such additional services could include mosquito repellents (described above) that are not
included in the contract benefit package, or non-medical measures to deter mosquitoes, such as

CMCS Informational Bulletin - Page 5
inspections to determine likely mosquito breeding locations, aerosol insecticides (dispensed to
the air or environmental surfaces), protective clothing, window screens, and other environmental
modifications to combat the spread of the Zika virus. Although the managed care plan may
determine that there is value in providing such products or services, as they may prevent more
costly future health care needs, per current 42 CFR 438.6(e)3, the state may not consider those
costs when developing the capitation rates, nor may the state mandate the provision of these
additional services to enrollees.
Extended Medicaid Services for Pregnant Women. States may provide extended Medicaid
pregnancy-related services for pregnant women that are greater in amount, duration and scope
than is provided to other individuals in the state plan. The extended services must be equal in
amount, duration, and scope for all pregnant women in the state plan. For example, a state may
have a limitation of one ultrasound for non-pregnant women in the state plan. However, because
of health concerns associated with the Zika virus, the state could determine that all pregnant
women may receive more than one ultrasound when medically appropriate or necessary. The
CDC recommends serial ultrasounds should be considered to monitor fetal anatomy and growth
every 3-4 weeks as well as referral to a maternal-fetal medicine or infectious disease specialist
with expertise in pregnancy management.
Waivers and Demonstrations. There may be additional opportunities to cover products and/or
services related to the prevention, detection, and treatment of Zika through a section 1115
demonstration or through a section 1915(b)(3) waiver. Each demonstration or waiver proposal is
unique and state-specific; CMS would be interested in potential approaches that serve the needs
of particular states.
CMS is available to provide technical assistance to states and the territories using existing
Medicaid authorities to address the serious health challenges posed by the Zika virus. For
additional information about this Informational Bulletin, please contact Kirsten Jensen, Director
Division of Benefits and Coverage at 410-786-8146.

3

Effective July 5, 2016, this requirement will be found at 42 CFR 438.3(e).

